Hughes, J. The appellee sued out an attachment in a suit brought by him for rent of land, and had the order of attachment levied upon crops of corn and cotton of the defendants, J. S. Whitecotton, Willis Wise, John Whitecotton, and Ned Cravens. The appellee recovered judgment for $200. His attachment was sustained, and the property attached was ordered sold by the justice of the peace before whom the judgment was-rendered. The appellant, Jansen, before the sale, filed an interplea, and claimed the property by virtue of mortgages executed by J. S. Whitecotton, Ned Cravens, and Mary Wise. In his interplea, Jansen alleged that the relation of landlord and tenant did not exist between the appellee, Strayhorn, and the defendants. The-justice of the peace rendered a judgment in favor of the interpleader, stating that “W. B. Jackson acknowledged judgment for the property.” Strayhorn, the appellee here, appealed to the circuit court, and there Jansen, the interpleader, filed the following amendment to his interplea: “ That on the-day of ■- 1887, the plaintiff, as he has been informed and believes, sold the farm on which said crops were grown, to J. S. Whitecotton, defendant herein, who went into possession thereof,, under and by virtue of his said purchase, and was holding possession, by virtue thereof, continuously until and after this suit was brought by plaintiff; that defendants, Willis Wise and Ned Cravens, were tenants under the said Whitecotton, and holding by virtue of their rental contract with him; and that there never was any contract between plaintiff and defendants, or any of them, that they should pay plaintiff rents for the year 1889, or any rents whatever upon said lands.” There was a demurrer to this amendment to the interplea, which was sustained, to which appellant excepted, and appealed to this court.  1. As to aPpeal from con-mint? Judsr~  It is contended that Strayhorn, having confessed # ^ ° judgment before the justice of the peace, could not thereafter appeal to the circuit court. We cannot treat the judgment by the justice in favor of Jansen, for the property, as a judgment by confession. It was not such under the statute (secs. 5185 to 5187, Mansfield’s Digest). W. B. Jackson, who, the entry says, “acknowledged judgment for the property,” was the attorney for Stray-horn, and resisted the interplea, and no authority is shown to have been possessed by him to make any confession of judgment for Strayhorn.  2. Jurisdictioa of justice of the peace,  It is contended that the demurrer to the interplea is . . good because the mterplea raised an issue as to the title to land, which the justice of the peace had no jurisdiction to try. This is incorrect. The interplea raised the question whether Whitecotton, Wise and Cravens were tenants of Strayhorn, and whether they had contracted to pay, or were obliged to him for, rent, to recover which he was suing. Their contention was that they did not hold under him as tenants ; that he was not their landlord. An answer of this kind to an action in a justice’s court, setting up a want of title to the land, is not, of itself, sufficient to oust the jurisdiction of the court, without evidence on the trial tending to bring the title into question. Bramble v. Beidler, 38 Ark. 200. The judgment is reversed, with directions to overrule the demurrer to the amendment to the appellant’s interplea.